.

Exhibit 10.2

 

EXECUTION VERSION

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of the 23rd
day of December, 2016, by and among Inspired Entertainment, Inc. (formerly known
as Hydra Industries Acquisition Corp.), a Delaware corporation (the “Company”),
Hydra Industries Sponsor LLC, a Delaware limited liability company (the “Hydra
Sponsor”), MIHI LLC, a Delaware limited liability company (“MIHI”), and the
undersigned parties listed as Vendors on the signature pages hereto (the “Vendor
Stockholders,” and collectively with the Hydra Sponsor and Macquarie the
“Stockholders” and each a “Stockholder”).

 

WHEREAS, the Stockholders and the Company desire to enter into this Agreement to
provide the Stockholders with certain rights relating to shares of common stock,
par value $0.0001 per share (“Common Stock”), of the Company, including shares
of Common Stock issued (a) to Landgame S.à.r.l., a Luxembourg limited company
(“Vitruvian”), and other Vendors pursuant to that certain Share Sale Agreement
(the “Share Sale Agreement”), dated July 13, 2016, by and among the Company, the
Vendors, DMWSL 633 Limited, and Gaming Acquisitions Limited, providing for the
purchase by the Company from the Vendors of the Sale Shares and Shareholder Loan
Notes as defined therein (the “Inspired Transaction”), upon the consummation of
the Inspired Transaction (the “Effective Date”), and (b) to Macquarie pursuant
to that certain Contingent Forward Purchase Contract (the “Macquarie Purchase
Agreement”), dated October 24, 2014, by and between the Company and Macquarie;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. As used in this Agreement, the following terms have
the following meanings:

 

“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such first Person; provided, however, that with respect to
Vitruvian, Affiliates shall not include any portfolio companies of Vitruvian or
any of its affiliated funds.

 

“Agreement” means this Stockholders Agreement, as it may be amended, modified,
supplemented and/or restated from time to time in accordance herewith.

 

“Business Day” means any day except a Saturday, Sunday or a legal holiday on
which banks in New York are authorized or obligated by law to close.

 

“Cause” shall exist with respect to any Director if (i) the Director is indicted
for or convicted of a felony in any jurisdiction or (ii) the receipt by the
Company or any of its Subsidiaries of any gaming-related or similar license or
approval (or the renewal thereof) or the ability of the Company or any of its
Subsidiaries to conduct business in a particular jurisdiction in compliance with
applicable gaming-related or other laws is jeopardized or called into question
based on the written concerns of any applicable governmental or regulatory
authority with respect to such Director.

 

 

 

 

“Control” means, with respect to a Person, the power, directly or indirectly, to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract, agreement,
arrangement, commitment or otherwise (and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing).

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of October 24, 2014, by and among the Company and the
Holders party thereto.

 

“Hydra Sponsor Group” means, collectively, the Hydra Sponsor and any of its
Affiliates.

 

“Independence Qualification” means an individual is “independent” as defined in
the listing standards of the Nasdaq Capital Market (or other United States
national securities exchange on which the Common Stock is listed, if any) and
applicable law.

 

“MIHI Group” means, collectively, MIHI and any of its Affiliates.

 

“Permitted Transferee” means, with respect to any Person that is not a natural
person, (i) any Affiliate of such Person or funds (or similar vehicles) managed
by such Person’s Affiliates, or existing or future co-investors in such funds
(“Affiliated Entities”), or (ii) any managing director, principal, member,
shareholder, limited or general partner or retired partner of such Person or its
Affiliated Entities, the estates and immediate families of any such persons and
of their spouses, and any trusts for the benefit of any of the foregoing
persons, and with respect to any natural person, the estate and immediate family
of such person and of such person’s spouse, and any trusts for the benefit of
any of the foregoing persons.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association or other
entity.

 

“Registration Rights Agreements” means, collectively, the Founder Registration
Rights Agreement and the Vendor Registration Rights Agreement.

 

“Shares” means shares of Common Stock, and any reference to “all Shares” shall
mean the aggregate number of Shares then issued and outstanding.

 

“Stockholder Designees” means the Hydra Sponsor Designee, the MIHI/HS Designees
and the Vitruvian Designees, and, with respect to any Stockholder, the
particular Director or Directors designated by such Stockholder.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person of which the parent, directly or indirectly, owns Equity Interests
that (i) represent more than 50% of the total number of outstanding common or
other residual Equity Interests (however denominated) of such Person, (ii)
represent more than 50% of the total voting power of all outstanding Equity
Interests of such Person which are entitled to vote in the election of
directors, managers or other Persons performing similar functions for and on
behalf of such Person, (iii) are entitled to more than 50% of the dividends paid
and other distributions made by such Person prior to liquidation or (iv) are
entitled to more than 50% of the assets of such Person or proceeds from the sale
thereof upon liquidation.

 

 2

 

 

“Transaction Agreements” means, collectively, this Agreement, the Share Sale
Agreement, the other Transaction Documents (as defined in the Share Sale
Agreement), the Registration Rights Agreements, and the Macquarie Purchase
Agreement, in each case, as amended, modified or supplemented pursuant to their
terms.

 

“Transfer” means any direct or indirect sale, assignment, transfer, exchange,
gift, pledge, grant of a security interest, conveyance or other disposition,
whether voluntary, by operation of law or otherwise, including in connection
with any bankruptcy, insolvency or similar proceeding, judicial order, legal
process, execution or attachment or involuntary event, and “Transfer,” used as a
verb, has a corresponding meaning. For the avoidance of doubt, the Parties
hereto acknowledge and agree that any Transfer of Equity Interests of a Person,
all or substantially of the assets of which are Common Stock, will be deemed a
Transfer of Common Stock for purposes of this Agreement.

 

“Vendor Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Company and the Vendors
party thereto.

 

“Vitruvian Group” means, collectively, Vitruvian and any of its Affiliates.

 

The following terms shall have the meanings set forth in the Sections set forth
below:

 

“Board” has the meaning set forth in Section 2.1(a). “Bylaws” has the meaning
set forth in Section 2.1(d).   “Certificate of Incorporation” has the meaning
set forth in Section 5.8.   “Chief Executive Officer Designee” has the meaning
set forth in Section 2.1(b)(ii).   “Common Stock” has the meaning set forth in
the Recitals. “Company Opportunity” has the meaning set forth in Section 2.4.  
“Company” has the meaning set forth in the Preamble. “Director” has the meaning
set forth in Section 2.1(b).   “Effective Date” has the meaning set forth in the
Recitals. “Fund Indemnitors” has the meaning set forth in Section 5.11(b).
“Governance Committee” has the meaning set forth in Section 2.1(d).   “Inspired
Transaction” has the meaning set forth in the Recitals. “Hydra Sponsor” has the
meaning set forth in the Preamble. “Hydra Sponsor Designee” has the meaning set
forth in Section 2.1(b)(iii).

 

 3

 

 

“Indemnified Liabilities” has the meaning set forth in Section 5.11(a).
“Indemnified Parties” has the meaning set forth in Section 5.11(a). “Macquarie
Purchase Agreement” has the meaning set forth in the Recitals. “MIHI” has the
meaning set forth in the Preamble. “MIHI/HS Designees” has the meaning set forth
in Section 2.1(b)(iii). “Observer” has the meaning set forth in Section
2.1(g).   “Other Business” has the meaning set forth in Section 2.4.  
“Proceeding” has the meaning set forth in Section 5.11(a). “Resigning Directors”
has the meaning set forth in Section 2.1(a).   “Share Sale Agreement” has the
meaning set forth in the Recitals. “Specified Directors” has the meaning set
forth in Section 5.11(b). “Stockholder” has the meaning set forth in the
Preamble. “Vendor Stockholders” has the meaning set forth in the Preamble.
“Vitruvian” has the meaning set forth in the Recitals. “Vitruvian Designees” has
the meaning set forth in Section 2.1(b)(i).

 

1.2           Construction

 

Whenever the context requires, (a) the gender of all words used in this
Agreement includes the masculine, feminine, and neuter, (b) words using the
singular or plural number also include the plural or singular number,
respectively, and (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement. All references to Articles and Sections
refer to articles and sections of this Agreement, and all references to Exhibits
are to exhibits attached hereto, each of which is incorporated herein for all
purposes. The use herein of the words “include” or “including,” shall mean
“including without limitation” (whether or not non-limiting language (such as
“without limitation” or “but not limited to” or words of similar import) is used
with reference thereto). The term “or” is not exclusive. The parties acknowledge
that this Agreement has been negotiated by such parties with the benefit of
counsel and, accordingly, any principle of law that provides that any ambiguity
in a contract or agreement shall be construed against the party that drafted
such contract or agreement shall be disregarded and is expressly waived by all
of the parties hereto. References to agreements and other documents shall be
deemed to include all subsequent amendments and other modifications thereto.
References to statutes shall include all regulations promulgated thereunder and
references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation. The words “employee” and “employment” are sometimes used
herein to describe the relationship between a Director who is providing service
to the Company and its Subsidiaries and who is receiving a salary and other
benefits in exchange for such service, even though such Director may not be
deemed an employee for tax purposes. Unless the context indicates otherwise,
when this Agreement refers to “employee” or “employment”, such reference means
the service relationship described in the immediately preceding sentence, and
when this Agreement refers to the termination of employment, such reference
means the end of such service relationship.

 

 4

 

 

ARTICLE II.
GOVERNANCE MATTERS

 

2.1           Board Composition

 

(a)          Resignations. Concurrently with the consummation of the Inspired
Transaction, each member of the Board of Directors of the Company (the “Board”)
who is not identified in Section 2.1(c) below (the “Resigning Directors”) shall
resign from the Board, effective immediately, and immediately upon such
resignations, the Board shall fill the resulting vacancies so that the Board
will consist of only the individuals identified in Section 2.1(c) below until
such individual’s earlier resignation, death or removal.

 

(b)          Generally. Following consummation of the Inspired Transaction, the
Board shall initially be comprised of seven (7) directors (each a “Director” and
collectively the “Directors”) designated by the Stockholders as follows:

 

(i)          Three (3) Directors designated by Vitruvian (on behalf of the
Vitruvian Group) (the “Vitruvian Designees”); provided, that (A) the number of
Vitruvian Designees to be designated by Vitruvian shall be reduced to two (2)
Directors at such time as the Vitruvian Group holds less than thirty percent
(30%) but at least fifteen percent (15%) or more of all Shares, (B) the number
of Vitruvian Designees to be designated by Vitruvian shall be reduced to one (1)
Director at such time as the Vitruvian Group holds less than fifteen percent
(15%) but at least five percent (5%) or more of all Shares, and (C) Vitruvian
shall have no right to designate any Director pursuant to this Section 2.1(b)(i)
at such time as the Vitruvian Group in the aggregate holds less than five
percent (5%) of all Shares. At least two out of three Vitruvian Designees, or
one out of two Vitruvian Designees, must satisfy the Independence Qualification;
for the avoidance of doubt, if the Vitruvian Group is only entitled to one
Vitruvian Designee, such Vitruvian Designee shall not be required to satisfy the
Independence Qualification.

 

(ii)         One (1) Director who shall be the then-current Chief Executive
Officer of the Company (the “Chief Executive Officer Designee”) for so long as
such person is the Chief Executive Officer of the Company.

 

(iii)        One (1) Director designated by the Hydra Sponsor (on behalf of the
Hydra Sponsor Group) (the “Hydra Sponsor Designee”); provided, that the Hydra
Sponsor shall have no right to designate any Director pursuant to this Section
2.1(b)(iii) at such time as the Hydra Sponsor Group in the aggregate holds less
than five percent (5%) of all Shares.

 

 5

 

 

(iv)        The remaining two (2) Directors designated jointly by MIHI and the
Hydra Sponsor (the “MIHI/HS Designees”); provided, that MIHI and the Hydra
Sponsor shall have no right to designate the MIHI/HS Designees pursuant to this
Section 2.1(b)(iv) at such time as MIHI and the Hydra Sponsor in the aggregate
hold less than five percent (5%) of all Shares. MIHI/HS Designees must satisfy
the Independence Qualification to the extent necessary to ensure that (provided
that Vitruvian Designees satisfy the Independence Qualification to the extent
required by Section 2.1(b)(i)) a majority of all Directors satisfy the
Independence Qualification.

 

In the event of any increase in the size of the Board, vacancies so created
shall be filled in proportion to the designation rights set forth above (with
any number of directors ending in a fraction of one-half (1/2) or greater being
rounded up to the next whole number of directors).

 

(c)          Initial Directors. The initial Vitruvian Designees pursuant to the
provisions of Section 2.1(b)(i) shall be Nicholas Hagen, Philip Russmeyer and
John Vandemore. The initial Chief Executive Officer Designee shall be Luke
Alvarez. The initial Hydra Sponsor Designee pursuant to the provisions of
Section 2.1(b)(iii) shall be A. Lorne Weil. The initial MIHI/HS Designees
pursuant to the provisions of Section 2.1(b)(iv) shall be Ira Raphaelson and
Roger Withers.

 

(d)          Requirements. The Company shall, at any annual or special meeting
of stockholders of the Company at which Directors are to be elected, subject to
the fulfillment of the requirements set forth in this Section 2.1(d), nominate
the Stockholder Designees for election to the Board and use all commercially
reasonable efforts to cause the Stockholder Designees to be elected as Directors
of the Board. Any Stockholder Designee shall be reasonably acceptable to the
Board’s Nominating and Corporate Governance Committee (the “Governance
Committee”). The Company shall require that all Directors comply in all respects
with applicable law (including with respect to confidentiality) and the
Company’s corporate governance guidelines, code of business conduct and ethics
and confidentiality and trading policies and guidelines as in effect from time
to time. Each Stockholder shall notify the Company of any proposed Stockholder
Designee in writing no later than the latest date on which stockholders of the
Company may make nominations to the Board in accordance with the Bylaws of the
Company (the “Bylaws”), together with all information concerning such nominee
required to be delivered to the Company by the Bylaws and such other information
reasonably requested by the Company; provided that in each such case, all such
information is generally required to be delivered to the Company by the other
outside Directors of the Company.

 

 6

 

 

(e)          Removal; Vacancies. No Director may be removed from the Board (for
any reason) except at the written direction of the Stockholder or Stockholders
entitled to designate such Director, which Stockholder will thereupon be
entitled to designate an alternative Director to fill the vacancy; provided,
however, that at least 50% of the Directors (excluding the Director subject to
potential removal) may (i) remove a Director for Cause and (ii) remove the Chief
Executive Officer Designee at any time when such Person is no longer serving as
the Chief Executive Officer of the Company and elect the then-current Chief
Executive Officer of the Company as the new Chief Executive Officer Designee. A
Director may resign at any time, such resignation to be made in writing and to
take effect immediately or on such later date as may be specified therein. In
the event of any vacancy in the Board, whether created by the removal,
resignation, death, disability or retirement of a Director or otherwise, the
Board shall promptly elect to the Board a replacement Director designated by the
Stockholder or Stockholders entitled to designate such Director in accordance
with Section 2.1(b), subject to the fulfillment of the requirements set forth in
Section 2.1(d). If the number of Directors that a Stockholder has the right to
designate to the Board is decreased pursuant to Section 2.1(b), then such
Stockholder shall designate one of more of such Stockholder’s Designees to
resign, or be removed, from the Board.

 

(f)          Committee Membership. Subject to applicable law and the listing
standards of the Nasdaq Capital Market (or other United States national
securities exchange on which the Common Stock is listed, if any) and applicable
law, the Company will offer the Stockholder Designees an opportunity to sit on
each regular committee of the Board in relative proportion to the number of
Stockholder Designees on the Board. If a Stockholder Designee fails to satisfy
the applicable qualifications under law or stock exchange listing standard to
sit on any committee of the Board, then the Board shall offer such Stockholder
Designee the opportunity to attend (but not vote) at the meetings of such
committee as an observer.

 

(g)          Observer Rights. MIHI, for so long as it holds at least five
percent (5%) of all Shares, shall be entitled to designate one (1) person (the
“Observer”) to attend, as a non-voting observer, all meetings (including
telephonic meetings) of the Board and any committees thereof; provided, that, if
MIHI ceases to hold at least five percent (5%) of all Shares, MIHI shall no
longer have the right to designate an Observer. The Observer shall be obligated
to comply with any confidentiality provisions generally applicable to Directors
from time to time. The Company shall give the Observer notice of such meetings,
by telecopy or by such other means as such notices are delivered to Directors,
not later than the same time notice is provided or delivered to the Directors;
provided, that a majority of the Board (or a majority of any committee thereof)
may exclude the Observer from any meeting of the Board (or of such committee) or
any portion thereof in the event that a majority of the Board (or of such
committee) reasonably believes that such exclusion is reasonably necessary to
preserve the attorney-client privilege, to protect confidential information or
to comply with law. To the fullest extent permitted by applicable law, any
materials that are sent to the Directors in their capacity as such, whether or
not in connection with a meeting of the Board, including copies of all minutes,
consents, correspondence and other material, shall be sent to the Observer
simultaneously by the Company by means reasonably designed to insure timely
receipt by the Observer; provided, that the Company may exclude from the
materials sent to the Observer any materials that the Company reasonably
believes are or may be subject to the attorney-client privilege or to protect
confidential information. So long as MIHI is entitled to designate an Observer,
MIHI shall be entitled to remove or replace an existing Observer or designate a
new Observer, as applicable, with or without cause at any time by sending a
written notice to the Company. MIHI may also elect to leave its Observer
position vacant and decline its right to receive a copy of all such materials
and information for so long as it shall so specify in writing to the Company.
Except as is reasonably necessary to preserve the attorney-client privilege, to
protect confidential information or to comply with law, the Observer shall have
the right to share all materials and information received by the Observer with
the MIHI Group, subject to the same confidentiality provisions generally
applicable to Directors from time to time.

 

 7

 

 

2.2           Quorum; Vote Required.

 

(a)          Quorum. The presence of a majority of the Directors (with at least
one (1) Director designated by Vitruvian and one (1) Director designated jointly
by MIHI and the Hydra Sponsor present, for so long as Vitruvian or MIHI and the
Hydra Sponsor jointly (as the case may be) have the right to designate one (1)
or more Directors in accordance with Section 2.1(b)) shall be necessary and
sufficient to constitute a quorum for the transaction of business at any meeting
of the Board. If there is less than a quorum at any meeting of the Board, such
Directors present at the meeting shall adjourn the meeting from time to time and
shall cause notice of such adjournment to be delivered to all of the Directors
who were absent from the adjourned meeting.

 

(b)          Voting. On all matters requiring the vote or action of the Board,
each Director shall be entitled to one (1) vote and, except as otherwise
contemplated hereby, all actions undertaken by the Board must be authorized
(i) at any Board meeting at which a quorum is present, by the affirmative vote
of not less than a majority of the members present at such meeting or (ii) by
unanimous written consent.

 

(c)          Compensation of Board Members, etc. Each Director shall be entitled
to reimbursement from the Company for his or her reasonable out-of-pocket
expenses (including travel, lodging and other related expenses) incurred by such
Director in attending any meeting of the Board (or committee thereof).
Reimbursement of such expenses shall be made by the Company in accordance with
and in compliance with the Company’s expense reimbursement policies. For so long
as the Company maintains directors and officers liability insurance, the Company
shall include each Stockholder Designee as an “insured” for all purposes under
such insurance policy for so long as such Stockholder Designee is a Director of
the Company and for the same period as for other former Directors of the Company
when such Stockholder Designee ceases to be a Director of the Company.

 

2.3           Voting Agreement as to Certain Matters. Each Stockholder agrees,
in person or by proxy, to cause all of its shares of Company capital stock that
are entitled to vote, whether now owned or hereafter acquired, to be voted so as
to cause to be elected to the Board those individuals designated in accordance
with Section 2.1 and to otherwise effect the intent of this Agreement.

 

 8

 

 

2.4           Other Business Activities. The parties hereto, including the
Company, expressly acknowledge and agree that: (i) the members of the Vitruvian
Group are permitted to have, and may presently or in the future have,
investments or other business or strategic relationships, ventures, agreements
or other arrangements with entities other than the Company or any Subsidiary of
the Company that are engaged in the business of the Company or any Subsidiary of
the Company, or that are or may be competitive with the Company or any
Subsidiary of the Company (any such other investment or relationship, an “Other
Business”); (ii) none of the members of the Vitruvian Group will be prohibited
by virtue of Vitruvian’s investment in the Company from pursuing and engaging in
any Other Business; (iii) the members of the Vitruvian Group will not be
obligated to inform the Company or any other Stockholder of any opportunity,
relationship or investment in any Other Business (a “Company Opportunity”) or to
present any Company Opportunity to the Company, and the Company hereby renounces
any interest in any Company Opportunity and any expectancy that a Company
Opportunity will be offered to it; and (iv) no other Stockholder will acquire,
be provided with an option or opportunity to acquire, or be entitled to any
interest or participation in any Other Business as a result of the participation
therein of any of the members of the Vitruvian Group. The parties hereto
expressly authorize and consent to the involvement of the members of the
Vitruvian Group in any Other Business; provided, that any transactions between
the Company and/or the Company’s Subsidiaries and an Other Business will be on
terms no less favorable to the Company and/or the Subsidiaries of the Company
than would be obtainable in a comparable arm's-length transaction, and provided,
further, that no Vitruvian Designee may serve on the board of directors or other
governing body or committee of any such Other Business without the prior
approval of the Board of the Company (excluding any Vitruvian Designee), such
approval not to be unreasonably withheld. The parties hereto expressly waive, to
the fullest extent permitted by applicable law, any rights to assert any claim
that such involvement breaches any fiduciary or other duty or obligation owed to
the Company or any Stockholder or to assert that such involvement constitutes a
conflict of interest by such Persons with respect to the Company any
Stockholder.

 

2.5           Access Rights. From and after the date hereof and for so long as
the Vitruvian Group owns at least five percent (5%) of all Shares, the Company
will permit Vitruvian to visit and inspect any of the properties of the Company
and its subsidiaries, to examine all its books of account, records, reports and
other papers, and to discuss its affairs, finances and accounts with its
officers, directors, key employees and independent public accountants or any of
them, all at such reasonable times and as often as may be reasonably requested,
subject to reasonable confidentiality restrictions.

 

ARTICLE III.
TRANSFERS

 

3.1           Transfer Restrictions. Each Stockholder undertakes, to each other
Stockholder and to the Company, that for a period of one hundred and eighty
(180) days after the Effective Date it shall not at any time Transfer any or all
of its Shares to any Person, except to a Permitted Transferee of such
Stockholder.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES; OTHER OBLIGATIONS OF THE STOCKHOLDERS

 

4.1           Representations, Warranties and Covenants of the Stockholders.
Each Stockholder hereby represents warrants and covenants to each other
Stockholder and to the Company as follows as of the Effective Date:

 

(a)          Such Stockholder understands that its rights to Transfer all or any
portion of its Shares is restricted by the terms and provisions of this
Agreement.

 

(b)          Such Stockholder has full power and authority to enter into this
Agreement and to perform its obligations hereunder.

 

 9

 

 

(c)          Except for a change of law over which such Stockholder has no
control, the foregoing representations, warranties and covenants shall remain
true and accurate during the term of this Agreement, and such Stockholder shall
not take any action nor permit any action to be taken which would cause any of
the foregoing representations or warranties to become untrue or inaccurate.

 

ARTICLE V.
GENERAL/MISCELLANEOUS PROVISIONS

 

5.1           Notices. All notices, consents, waivers and other communications
hereunder must be in writing and either (i) delivered personally, (ii) sent by
facsimile transmission (with written confirmation of a successful transmission),
(iii) mailed by prepaid first class registered or certified mail, return receipt
requested, (iv) delivered by a nationally recognized prepaid overnight courier
service (receipt requested) or (v) sent by electronic mail, in each case to
either the appropriate addresses or facsimile numbers set forth below or to the
address given for a Stockholder on Exhibit A. Any notice, request or consent to
the Company or the Board must be given to the Board or, if appointed, the
secretary of the Company at the Company’s chief executive offices.

 

If to the Company:

 

Hydra Industries Acquisition Corp.
250 West 57th Street, Suite 2223
New York, NY 10107
Attention: Secretary

Email: marty@hydramgmt.com

 

All such notices, consents, waivers and other communications will (i) if
delivered personally in the manner and to the address provided in this section
or as set forth on Exhibit A, be deemed given upon delivery, (ii) if delivered
by facsimile transmission in the manner and to the facsimile number provided in
this section or as set forth on Exhibit A, be deemed given on the earlier of
receipt or the first Business Day after transmission, (iii) if delivered by mail
in the manner and to the address provided in this section or as set forth on
Exhibit A, be deemed given on the earlier of the fourth Business Day following
mailing or upon receipt, and (iv) if delivered by overnight courier in the
manner and to the address provided in this section or as set forth on Exhibit A,
be deemed given on the earlier of receipt or the first Business Day following
the date sent by such overnight courier.

 

5.2           Entire Agreement. This Agreement and the Transaction Agreements
constitute the entire agreement among the Stockholders relating to matters
contemplated hereby, and supersede all prior Contracts with respect to the
matters contemplated hereby and thereby.

 

5.3           Effect of Waiver or Consent. A waiver or consent, express or
implied, of or to any breach or default by any Person in the performance by that
Person of its obligations hereunder or with respect to the Company is not a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person hereunder or
with respect to the Company. Failure on the part of a Person to complain of any
act of any Person or to declare any Person in default hereunder or with respect
to the Company, irrespective of how long that failure continues, does not
constitute a waiver by that Person of its rights with respect to that default
until the applicable statute-of-limitations period has run.

 

 10

 

 

5.4           Amendment or Modification. This Agreement may be amended, modified
or supplemented, and any provision hereof may be waived, from time to time only
if approved by all of the Stockholders and the Company.

 

5.5           Binding Effect. Subject to the restrictions on Transfers set forth
in this Agreement, this Agreement is binding on and shall inure to the benefit
of the Stockholders and their respective successors and permitted assigns. The
terms and provisions of this Agreement are intended solely for the benefit of
each Party hereto and their respective successors or permitted assigns and it is
not the intention of the Parties to confer third-party beneficiary rights upon
any other.

 

5.6           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

5.7           Governing Law. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Delaware, without regard
to the principles of conflicts of law (whether of the State of Delaware or
otherwise) that would result in the application of the laws of any other
jurisdiction. In the event of a direct conflict between the provisions of this
Agreement and any provision of the certificate of incorporation of the Company
(the “Certificate of Incorporation”) or any mandatory provision of the Delaware
General Corporation Law, the applicable provision of the Certificate of
Incorporation or the Delaware General Corporation Law shall control. In the
event of a conflict between the provisions of this Agreement and any provision
of the Bylaws of the Company, the provisions of this Agreement shall control
except to the extent, if any, prohibited by applicable law. Each of the parties
covenants and agrees to vote their shares of the Company’s capital stock and to
take any other action reasonably requested by the Company or any Stockholder to
amend the Company’s Bylaws so as to avoid any conflict with the provisions
hereof.

 

5.8           Consent to Jurisdiction and Service of Process. EACH PARTY TO THIS
AGREEMENT HEREBY CONSENTS TO THE JURISDICTION OF ANY UNITED STATES DISTRICT
COURT OR DELAWARE STATE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR
PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY (A) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (B) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (C) AGREES THAT IT WILL NOT
BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH
PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON
THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT
THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY
SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A
PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE
APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

 11

 

 

5.9           Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED. EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS,
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 12

 

 

[5.10         Indemnification.

 

(a)          To the fullest extent permitted by applicable law, the Company
shall and does hereby agree to indemnify and hold harmless each Stockholder and
each of their respective partners, stockholders, members, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
partners, stockholders, members, directors, officers fiduciaries, managers,
controlling Persons, employees and agents of each of the foregoing
(collectively, the “Indemnified Parties”) from and against any and all actions,
causes of action, suits, claims, liabilities, losses, damages and costs and
other out-of-pocket expenses in connection therewith (including reasonable
attorneys’ fees and expenses) incurred by the Indemnified Parties or any of them
before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out of any actual or threatened action, cause of action,
suit, or claim arising directly or indirectly out of such Stockholder’s or its
other Indemnified Party’s actual, alleged or deemed control or ability to
influence the Company or any of its Subsidiaries by reason of such Stockholder’s
designation of Stockholder Designee(s) pursuant to this Agreement, or the actual
or alleged act or omission of any Stockholders’ Designee(s) (other than any such
Indemnified Liabilities that arise out of any breach of this Agreement by such
Indemnified Party or other related Persons); provided that if and to the extent
that the foregoing undertaking may be unavailable or unenforceable for any
reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. To the extent not prohibited by applicable
law, the Company shall pay the expenses (including reasonable attorneys’ fees)
incurred by an Indemnified Party in defending any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), in
advance of its final disposition; provided, however, that, to the extent
required by applicable law, such payment of expenses in advance of the final
disposition of the Proceeding shall be made only upon receipt of an undertaking
by the Indemnified Party to repay all amounts advanced if it should be
ultimately determined that the Indemnified Party is not entitled to be
indemnified under this Section 5.10(a) or otherwise. The rights of any
Indemnified Party to indemnification hereunder will be in addition to any other
rights any such Person may have under any other agreement or instruction to
which such Indemnified Party is or becomes a party or is or otherwise becomes a
beneficiary or under Law or regulation or under the Certificate of Incorporation
or Bylaws or any of its Subsidiaries and shall extend to such Indemnified
Party’s successors and assigns. Each of the Indemnified Parties shall be a third
party beneficiary of the rights conferred to such Indemnified Party in this
Section 5.10(a).

 

(b)          The Company hereby acknowledges that some of its Directors (the
“Specified Directors”) may have certain rights to indemnification, advancement
of expenses and insurance provided by other entities and/or organizations
(collectively, the “Fund Indemnitors”). The Company hereby agrees and
acknowledges (i) that it is the indemnitor of first resort with respect to the
Specified Directors (i.e., its obligations to the Specified Directors are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by the
Specified Directors are secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by the Specified Directors and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent not prohibited by (and not merely to
the extent affirmatively permitted by) applicable law and as required by this
Agreement or the Certificate of Incorporation or the Bylaws (or any other
agreement between the Company and the Specified Directors), without regard to
any rights the Specified Directors may have against the Fund Indemnitors and
(iii) that it irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees and acknowledges that no advancement or payment by the Fund
Indemnitors on behalf of the Specified Directors with respect to any claim for
which the Specified Directors have sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of the Specified Directors against the Company.

 

 13

 

 

5.11         Counterparts. This Agreement may be executed in one or more
counterpart copies, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or email shall be deemed to be their original signatures for all
purposes.

 

[Remainder of Page Intentionally Left Blank]

 

 14

 

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.

 

  HYDRA INDUSTRIES ACQUISITION CORP.         By: /s/ Martin E. Schloss     Name:
Martin E. Schloss     Title: Executive Vice President

 

[Stockholders Agreement]

 



 

 

IN WITNESS WHEREOF, the Stockholders have executed this Agreement as of the date
first set forth above.

 

` HYDRA INDUSTRIES SPONSOR LLC       By: /s/ A. Lorne Weil     Name:     Title:
        MIHI LLC       By: /s/     Name:     Title:         By: /s/     Name:  
  Title:         LANDGAME S.à.r.l.       By: /s/     Name:     Title:        
ARES CAPITAL EUROPE LIMITED       By: /s/     Name:     Title:

 

[Stockholders Agreement]

 



 

 

  TRIDENT PRIVATE EQUITY FUND III LP       By: /s/     Name:     Title:        
HARWOOD CAPITAL NOMINEES LIMITED (CLIENT ACCOUNT A)       By: /s/     Name:    
Title:         HARWOOD CAPITAL NOMINEES LIMITED (CLIENT ACCOUNT B)       By: /s/
    Name:     Title:         HARWOOD CAPITAL NOMINEES LIMITED (CLIENT ACCOUNT
SC)       By: /s/     Name:     Title:         HARWOOD CAPITAL NOMINEES LIMITED
(CLIENT ACCOUNT NS)       By: /s/     Name:     Title:

 

[Stockholders Agreement]

 



 

 

  HARWOOD CAPITAL NOMINEES LIMITED (CLIENT ACCOUNT C)       By: /s/     Name:  
  Title:         HARWOOD CAPITAL NOMINEES LIMITED (CLIENT ACCOUNT D)       By:
/s/     Name:     Title:         HARWOOD CAPITAL NOMINEES LIMITED (CLIENT
ACCOUNT E)       By: /s/     Name:     Title:         HARWOOD CAPITAL NOMINEES
LIMITED (CLIENT ACCOUNT H)       By: /s/     Name:     Title:

 

[Stockholders Agreement]

 



 

 

Annex A
VENDORS

 

Vendor Name   Ares Capital Europe Limited Trident Private Equity Fund III L.P.
Harwood Capital Nominees Limited (Account A) Harwood Capital Nominees Limited
(Account B) Harwood Capital Nominees Limited (Account SC) Harwood Capital
Nominees Limited (Account NS) Harwood Capital Nominees Limited (Account C)
Harwood Capital Nominees Limited (Account D) Harwood Capital Nominees Limited
(Account E) Harwood Capital Nominees Limited (Account H)

 

 

 

 



EXHIBIT A
STOCKHOLDERS PARTY HERETO

 

As of December 23, 2016

 





Stockholder Address Number of
Shares MIHI LLC MIHI LLC
125 West 55th Street
New York, NY 10019 3,023,750 Hydra Industries Sponsor LLC Hydra Industries
Sponsor LLC
250 West 57th Street
Suite 2223
New York, NY 10107 476,308 Landgame S.à.r.l. 1, rue Hildegard von Bingen, L-1282
Luxembourg 10,048,344 Ares Capital Europe Limited First Floor, Pellipar House, 9
Cloak Lane, London EC4R 2RU 565,493 Trident Private Equity Fund III L.P. Ground
Floor, Ryder Court, 14 Ryder Street, London SW1Y 6QB 882,166 Harwood Capital
Nominees Limited (Account A) 6 Stratton Street, Mayfair, London W1J 8LD 164,411
Harwood Capital Nominees Limited (Account B) 6 Stratton Street, Mayfair, London
W1J 8LD 2,545 Harwood Capital Nominees Limited (Account SC) 6 Stratton Street,
Mayfair, London W1J 8LD 67,859 Harwood Capital Nominees Limited (Account NS) 6
Stratton Street, Mayfair, London W1J 8LD 16,965 Harwood Capital Nominees Limited
(Account C) 6 Stratton Street, Mayfair, London W1J 8LD 49,514 Harwood Capital
Nominees Limited (Account D) 6 Stratton Street, Mayfair, London W1J 8LD 509
Harwood Capital Nominees Limited (Account E) 6 Stratton Street, Mayfair, London
W1J 8LD 2,545 Harwood Capital Nominees Limited (Account H) 6 Stratton Street,
Mayfair, London W1J 8LD 1,018 Total   15,301,427

 

 

 

 

